Citation Nr: 0727600	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  06-37 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for lumbar spine disability, to include 
degenerative disc disease (DDD) and degenerative arthritis, 
has been received.

2.  Entitlement to service connection for a lumbar spine 
disorder, to include DDD and degenerative arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and son


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
August 1954.

In a June 1982 RO decision, the RO denied the veteran's 
request to reopen his previously denied claim for service 
connection for a back condition.  Although notified of that 
denial by letter dated in July 1982, the veteran did not 
initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2005 rating decision in which the RO denied 
the veteran's request to reopen a claim for service 
connection for back disability then characterized as DDD of 
the lumbar spine.  In June 2006, the veteran filed a notice 
of disagreement (NOD).  A statement of the case (SOC) was 
issued in September 2006, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in December 2006.

In July 2007, the veteran, his spouse and his son testified 
during a videoconference hearing before the undersigned 
Veterans Law Judge; a transcript of that hearing is of 
record. 

The Board's decision reopening the claim for service 
connection lumbar spine disability, to include DDD and 
degenerative arthritis, is set forth below.  The matter of 
service connection for lumbar spine disability, on the 
merits, is addressed in the remand following the order; that 
matter is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished

2.  In a June 1982 rating decision, the RO denied the 
veteran's request to reopen the previously denied claim for 
service connection for a back disorder; although notified of 
the denial in a July 1982 letter, the veteran did not 
initiate an appeal.  

3.  Medical evidence associated with the claims file since 
the June 1982 denial of claim to reopen is not cumulative and 
redundant of evidence of record at the time of the prior 
denial, relates to unestablished facts necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 1982 RO decision that denied the veteran's 
request to reopen a previously denied claim for service 
connection for a back condition is final.  38 U.S.C.A. § 
7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2006).

2.  As evidence received since the RO's June 1982 denial is 
new and material, the criteria for reopening the claim for 
service connection for lumbar spine disability, to include 
DDD and degenerative arthritis, are met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the Board's favorable disposition of the claim to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

As noted above, in a June 1982 decision, the RO denied the 
veteran's request to reopen a previously denied claim for 
service connection a back condition on the basis that a July 
1981 private medical statement submitted by the veteran did 
not provide a new basis on which to consider service 
connection for a back condition.  

The veteran's service medical records were not then of 
record, as the National Personnel Records Center (NPRC) 
indicated, in December 1979, that no records were located and 
were presumed to have been destroyed in a fire at that 
facility.  However, the pertinent evidence then of record did 
include a June 1979 private medical statement from Dr. 
Wickenden noting that the veteran reported a chronic and 
persistent problem with low backache since childhood, 
markedly increased after a heavy lifting episode in the 
military service in the 1950.  The diagnosis was probable DDD 
and mild degenerative arthritis of the lumbosacral spine, 
without any associated symptoms.  In an August 1980 
statement, Dr. Wickenden again noted a diagnosis of DDD of 
the lumbar spine.  In a July 1981 statement, Dr. Wickenden 
indicated that the veteran reported long standing chronic and 
recurring problems with low back pain that began when he was 
in the military service.  The impression was probable DDD and 
degenerative arthritis of the lumbosacral spine.  Also of 
record were VA examination reports dated in December 1979 and 
January 1980 which both noted the veteran's reported history 
of injuring his back during service when he moved an x-ray 
transformer.  The diagnoses included degenerative 
intervertebral lumbar disc disease of the lumbosacral spine.  
In an August 1980 statement, Dr. Knuuti provided a summary of 
treatment of the veteran, noted diagnoses of arthralgia of 
the lumbosacral spine in September 1978 and  DDD and mild 
degenerative arthritis of the lumbosacral spine in June 1979.  

Although notified of the RO's June 1982 denial in a July 1982 
letter, the veteran did not initiate an appeal; hence, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The veteran sought to reopen his claim for service connection 
for lumbar spine disability in October 2004.  Under pertinent 
legal authority, VA may reopen and review a claim, which has 
been previously denied if new and material evidence is 
submitted by or on behalf of the veteran.  38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3rd 
1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence 
not previously submitted to agency decision makers and 
"material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, 
"new" evidence is that which was not of record at the time of 
the last final disallowance (on any basis) of the claim, and 
is not duplicative or "merely cumulative" of other evidence 
then of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record. After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial of the claim is the RO's 
June 1982 denial of service connection for a back condition .  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the file since the RO's June 1981 
denial includes Morning Reports for the Hospital located at 
Camp Stoneman dated in November and January 1954, indicating 
that the veteran was apparently treated and was off for 30 
days, with no diagnosis noted.  Also associated with the 
claims file are outpatient treatment records from the VA 
Medical Center (VAMC) in Togus, Maine, dated from January 
2004 to March 2006, which include an October 2004 entry 
noting increased right hip and back ache-likely "SC" 
(service-connected).  The assessment included recurrent back 
pain, possibly SC.  

Further, the additional evidence includes the testimony of 
the veteran, his spouse and son, as well as statements of the 
veteran's spouse and daughter, indicating that the veteran 
injured his back in service and suffered from back pain since 
discharge from active service.  In particular, the veteran's 
wife testified that she and the veteran met in 1955 and were 
married 1958, shortly after his discharge from active 
service.  She testified that the veteran told her he had 
injured his back in service, and that he continued to have 
back pain after discharge.  The veteran also testified that 
he did not report to his private physician that he had back 
problems during childhood prior to service, as noted in a 
private medical statement, and wanted to correct that error.  

The Board finds that, collectively, the above-described 
evidence provides a basis for reopening the claim for service 
connection for lumbar spine disability, to include DDD and 
degenerative arthritis.  

At the time of the June 1982 decision, there was no evidence 
of record addressing whether the veteran's current back 
disability (as opposed to back pain) was related to his 
reported injury in service.  However, the additionally 
received service records show that the veteran was seen at a 
base hospital in 1954 and the October 2004 VA outpatient 
treatment record includes an examiner's notation to the 
effect that the current back disability may be related 
service.  Further, the additional recent testimony of the 
veteran and his spouse and son indicate that he has suffered 
from a chronic back condition since discharge from active 
service and that the veteran has consistently reported that 
he injured his back during active service.  Considered 
together, then, the additionally received medical and lay 
evidence provides a basis for reopening the claim.  As noted 
above, for the purposes of determining whether the claims 
should be reopened, the evidence-to include the statements 
of the veteran and his wife-are presumed to be credible.  

The Board finds that this evidence is "new" in that it was 
not before agency adjudicators at the time of the June 1982 
denial of the request to reopen the previously denied claim 
for service connection for a back condition, and is not 
duplicative or cumulative of evidence previously of record.  
Moreover, this evidence is "material" in that it addresses 
whether the veteran currently has current back disability 
that may have had its onset during service.  Hence, this 
evidence raises a reasonable possibility of substantiating 
the veteran's claim for service connection for lumbar spine 
disability, to include DDD and degenerative arthritis.

Under these circumstances, the Board concludes that the 
criteria for reopening the claim for service connection 
lumbar spine disability, to include DDD and degenerative 
arthritis, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.


ORDER

As new and material evidence to reopen the claim for service 
connection lumbar spine disability, to include DDD and 
degenerative arthritis, has been received, to this extent, 
the appeal is granted.


REMAND

The Board finds that further RO action on the claim for 
service connection, on the merits, is warranted.  

As noted above, the available service records show that the 
veteran was seen at a hospital during service, and he has 
reported that he injured his lumbar spine during service 
moving an x-ray transformed.  The new evidence also includes 
the October 2004 VA outpatient record include comment that 
the current back condition is likely service connected, 
without indicating the basis for that opinion.  The Board 
finds that a medical opinion-based on full consideration of 
the veteran's documented history and assertions, and 
supported by stated rational-as to whether current lumbar 
spine disability, to include DDD and degenerative arthritis, 
is medically related to service, is needed to resolve the 
claim for service connection, on the merits.  See 38 U.S.C.A. 
§ 5103A (West 2002).

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a physician, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, 
shall result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes VA outpatient treatment records from 
the Togus VAMC, dated from January 2004 to March 2006.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain from 
that facility all outstanding pertinent medical records since 
March 2006, following the current procedures prescribed in 38 
C.F.R. § 3.159 (2004) as regards requests for records from 
Federal facilities. 

The RO should also give the veteran another opportunity to 
present information and evidence pertinent to the claim for 
service connection, on the merits, notifying him that he has 
a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also  38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  The RO 
should request that the appellant submit all evidence in his 
possession, and ensure that its letter to him meets the 
notice requirements of the decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), as regards the five 
elements of a claim for service connection-particularly, 
disability ratings and effective dates-as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claims for service 
connection, on the merits.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection on appeal 
that is not currently of record. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the notice 
requirements of Dingess/Hartman (cited to 
above), particularly, as regards 
disability ratings and effective dates, 
as appropriate.

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All records 
and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The examiner should clearly identify all 
current disability(ies) of the lumbar 
spine, to include DDD and degenerative 
arthritis.  With respect to each 
diagnosed disability, the examiner should 
offer an opinion, consistent with sound 
medical principles, as to whether it is 
at least as likely as not (i.e., there is 
a 50 percent or more probability) that 
such disability (a) had its onset in 
service; or (b) whether any currently 
found arthritis was manifested to a 
compensable degree within one year after 
service discharge.

The examiner should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to him 
by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for service 
connection lumber spine disability, to 
include DDD and degenerative arthritis.  
If the veteran fails, without good cause, 
to report to the scheduled examination, 
the RO should apply the provisions of 
38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate the 
claim, on the merits, in light of all 
pertinent evidence and legal authority.  

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


